Citation Nr: 9924117	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service-connection for disc derangement with 
sciatic neuropathy and left foot drop as secondary to 
service-connected bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The appellant had five years and almost two months of active 
service with his final period of active service from July 
1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta Georgia.  A rating decision in August 1995 denied 
service connection for disc derangement with sciatic 
neuropathy and foot drop, left, on a direct basis.  In the 
notice of disagreement filed in August 1995, the veteran 
reported that he was claiming service-connection for a back 
condition secondary to his service-connected knee disorder.  

In the statement of the case, the issue of service connection 
for disc derangement with sciatic neuropathy and left foot 
drop was denied on a direct basis.  Subsequently, a rating 
decision in March 1996 denied service-connection for disc 
derangement with sciatic neuropathy and left foot drop as 
secondary to the knee disorder, finding the evidence did not 
show the lumbar spine disorder was directly related to the 
service-connected condition of the knees.  A supplemental 
statement of the case was immediately supplied containing the 
provisions of 38 C.F.R. § 3.310.  Although the issue was 
originally developed on a direct basis, and the veteran 
desired service-connection on a secondary basis, the Board 
finds that this does not constitute a new claim.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997)  Therefore, a timely notice 
of disagreement and substantive appeal have been filed on 
this claim.  


REMAND

Service connection may be established for a current 
disability in several ways, including on a "direct" basis 
and on a "secondary" basis.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.310(a) 
(1998).  Service connection may be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A private medical report, dated in September 1994, disclosed 
the veteran was having weakness in the legs with low back 
pain.  It looked like he had a partial left foot drop.  Back 
x-rays looked normal but the physician belived that the 
veteran was having some type of neurological problem.

On a VA examination in January 1995, the veteran complained 
of low back pain since September 1994.  A left foot drop was 
present.  The diagnoses were left sciatic neuropathy causing 
left foot drop and rule out lumbar disc disease.

In January 1995, the veteran was examined by Michael J. 
Andriola, M.D.  The veteran maintained that since September 
1994, he began to have pain in the small of his back 
radiating to the lower thoracic area and at times to the 
hips.  On examination of the back, there was some tenderness 
over the left sacroiliac joint region.  He was limited in 
flexion to approximately 75 degrees.  The clinical 
impressions were: status post bilateral knee replacements; no 
evidence of neurological loss in the lower extremities.  The 
examiner thought the veteran's continued difficulty with gait 
related primarily to the post-operative knee replacement 
status; back pain which was predominately sacroiliac 
synovitis.  He said this was probably secondary to changes in 
gait.

In January 1996, the RO requested an orthopedic examination.  
It was reported that the veteran was claiming service-
connection for lumbosacral disc derangement with sciatic 
neuropathy and left foot drop secondary to gait disturbance 
caused by knee problems.  The examiner was requested to offer 
an opinion as to whether disc derangement and neuropathy were 
proximately due to gait disturbance caused by bilateral knee 
conditions.

The veteran received a VA joint examination in January 1996.  
He complained of low back pain beginning about one year after 
knee surgery.  He had pain running down both lower 
extremities to the foot.  At one time he had foot drop on the 
left.  On examination, it was reported that he walked with a 
slight limp with a cane in the right hand.  Some loss of 
sharp sensation was noted mainly along the lateral side of 
both lower extremities from just above the knees to about the 
ankle.  X-rays revealed minimal hypertrophic spurring, 
greater at the L4-L5 level.  The diagnoses were: status post 
total knee replacement bilateral; degenerative changes, 
lumbosacral spine, with sciatic neuropathy; left foot drop, 
not found; no evidence of degenerative changes of the 
lumbosacral spine due to knee condition.

On the above examination, the VA examiner made no finding as 
to whether the sciatic neuropathy noted on the examination 
stemmed from a low back disability, and if so, was the low 
back disability producing sciatic neuropathy either caused or 
aggravated by the service-connected bilateral knee disorder.  
In addition, the RO has never considered possible secondary 
service connection on the basis of aggravation of a 
nonservice connected condition by a service connected 
condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  Therefore, the 
case is REMANDED to the RO for the following development:

1.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers, VA 
or private, who have treated him for a 
low back disorder.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran, which have not already been 
obtained.  

2.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the etiology of 
any current low back disability.  It is 
requested that the examiner review the 
veteran's entire claims file prior to the 
examination.  If the veteran fails to 
report for the examination, the claims 
file should be referred to the 
appropriate physician to review the 
claims file and respond to the questions 
set forth below.  The examiner is 
requested to comment on the relationship, 
if any, that exists between any current 
low back disability and the service-
connected bilateral knee disability.  
Specifically, the examiner should address 
whether the bilateral knee disability has 
caused any low back disability which 
produces sciatic neuropathy symptoms or 
whether the bilateral knee disability has 
caused an increase in the severity of any 
low back disability.  The examiner should 
also provide rationales for his or her 
opinions. 

3.  When the above actions have been 
completed, the case should be reviewed by 
the RO to ensure that the foregoing 
development has been conducted and 
completed in full.  If the development is 
incomplete, to include the requested 
medical opinion, appropriate corrective 
action is to be implemented.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence and consider the claim for 
entitlement to service connection for a 
on the basis of secondary service 
connection under Allen v. Brown, 7 Vet. 
App. 439 (1995).  If any benefit sought, 
for which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
includes the provisions of 38 C.F.R. 
§ 3.310, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


